
	
		I
		111th CONGRESS
		1st Session
		H. R. 2387
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Pence,
			 Mr. Burton of Indiana,
			 Mr. Gallegly,
			 Mr. Rohrabacher,
			 Mr. Mack, and
			 Mr. McCaul) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs
		
		A BILL
		To require the use of long-term strategies for United
		  States national security, diplomacy, and foreign assistance and the full use of
		  performance-based budgeting for foreign assistance programs, projects, and
		  activities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Strategy and Effectiveness of Foreign
			 Policy and Assistance Act of 2009.
		2.FindingsCongress finds the following:
			(1)Section 108 of the National Security Act of
			 1947 (50 U.S.C. 404a) requires that the President shall transmit to Congress
			 each year a comprehensive report on the national security strategy of the
			 United States at the same time that the President submits the budget for the
			 following fiscal year under section 1105 of title 31, United States
			 Code.
			(2)The national
			 security strategy report sets forth the national security strategy of the
			 United States and includes a comprehensive description and discussion of the
			 worldwide interests, goals, and objectives of the United States that are vital
			 to the national security of the United States and also the proposed short-term
			 and long-term uses of the political, economic, military, and other elements of
			 the national power of the United States to protect or promote United States
			 national security interests.
			(3)The Government
			 Performance and Results Act of 1993 (Public Law 103–62) requires United States
			 Government departments and agencies to set goals, measure performance, report
			 on their accomplishments, establish long-term strategic goals as well as annual
			 goals, define clear missions and desired outcomes, measure performance as a
			 means of gauging progress, and utilize performance information as a basis for
			 decisionmaking.
			(4)Under the
			 administration of President George W. Bush and in accordance with the
			 Government Performance and Results Act of 1993, all United States Government
			 departments and agencies were required to conduct performance-based budgeting
			 and planning as guided by the Office of Management and Budget’s Program
			 Assessment Rating Tool (PART), in order to ensure more accurate assessment of
			 program performance and to drive a sustained focus on program results.
			(5)In January 2006, Secretary of State
			 Condoleezza Rice stated that the United States foreign assistance structure
			 risks incoherent policies, ineffective programs, and wasted resources when
			 spending is not strategically tied to overarching United States goals.
			(6)The Department of State and the United
			 States Agency for International Development (USAID) developed a Joint Strategic
			 Plan for Fiscal Years 2007–2012, which outlines strategic goals shared by both
			 agencies, and implemented a joint Department of State-USAID foreign assistance
			 budget process starting with the fiscal year 2008 budget request.
			(7)In 2008, the Department of State approved
			 plans for new Department of State-USAID Country Assistance Strategies that
			 would take a comprehensive approach by including the efforts of all United
			 States agencies providing foreign assistance in a country and by including an
			 overall strategic approach for such foreign assistance.
			(8)The Department of
			 State and USAID have participated in a pilot performance-reporting program
			 launched by the Office of Budget and Management aimed at streamlining Federal
			 agency reporting while retaining ongoing efforts to directly integrate budget
			 and performance planning and reporting.
			(9)USAID seeks to
			 apply performance management by implementing a five-step
			 strategic management process that includes mission performance plans, the
			 Department of State and USAID Joint Strategic Plan, annual reports, a
			 performance and accountability report, agency policy frameworks, and bureau
			 strategic frameworks.
			(10)In the report entitled Foreign Aid
			 Reform: Comprehensive Strategy, Interagency Coordination, and Operational
			 Improvements Would Bolster Current Efforts, the Government
			 Accountability Office found that, until the Department of State develops and
			 implements a comprehensive, integrated United States foreign assistance
			 strategy, it will lack assurance that programs are strategically tied to
			 overarching United States goals and that, by basing its annual operational
			 plans and Country Assistance Strategies on a standardized program structure,
			 the Department of State was, in fact, attempting to tie its planning and
			 budgeting to strategic foreign policy objectives.
			3.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)under the direction of the President, the
			 Secretary of State and the Administrator of the United States Agency for
			 International Development (USAID) should, to the maximum extent practicable,
			 make funding decisions on the basis of a long-term strategy that addresses
			 national security, diplomatic, and foreign assistance objectives and needs of
			 the United States; and
			(2)while steps
			 already taken towards performance management and budgeting by the Department of
			 State and USAID are commendable, there remains a need for budget requests for
			 the Department of State, USAID, and other foreign affairs agencies to be more
			 effectively integrated with national security objectives and program evaluation
			 and management.
			4.Report on
			 long-term strategies for United States national security, diplomacy, and
			 foreign assistance
			(a)Report
			 requiredOn the date on which
			 the President transmits to Congress the comprehensive report on the national
			 security strategy of the United States under section 108 of the National
			 Security Act of 1947 and the budget for the following fiscal year under section
			 1105 of title 31, United States Code, the President shall transmit to the
			 Congress a comprehensive report on—
				(1)the organizational
			 structures of the Department of State, the United States Agency for
			 International Development (USAID), and other foreign affairs agencies;
			 and
				(2)the extent to
			 which the organizational structures of such departments and agencies and United
			 States foreign assistance programs, budget plans, personnel decisions, and
			 public diplomacy are related to a long-term strategy that advances national
			 security objectives and needs of the United States.
				(b)Matters To be
			 includedThe report required by subsection (a) shall include the
			 following:
				(1)An outline of the
			 Department of State’s and USAID’s staffing and operation of United States
			 embassies, consulates, and missions abroad and staffing and operation of the
			 Department of State’s and USAID’s headquarters and other offices in the United
			 States and an analysis of how decisions relating to organization, staffing, and
			 operations relate to and advance specific objectives of the national security
			 strategy of the United States.
				(2)A
			 review of the means through which cooperation is ensured between the Department
			 of State and USAID and the Departments of Defense, Homeland Security, Treasury,
			 and Commerce and the Office of the United States Trade Representative, the Drug
			 Enforcement Agency, and United States intelligence agencies.
				(3)An explanation of the scenarios for
			 possible United States responses to crisis management and long-term policy
			 challenges and of the processes by which the Department of State develops such
			 scenarios.
				(4)Recommendations
			 for improving the processes by which the Department of State develops scenarios
			 for possible United States responses to crisis management and long-term policy
			 challenges in order to incorporate nontraditional threat planning circumstances
			 and input from other Federal departments and agencies and nongovernmental
			 organizations.
				(c)Additional
			 matters To be includedWith
			 respect to each foreign assistance funding request of the Department of State,
			 USAID, and other foreign affairs agencies contained in the budget for the
			 following fiscal year under section 1105 of title 31, United States Code, the
			 report required by subsection (a) shall include the following:
				(1)The short-term and
			 long-term justification for the funding request.
				(2)In the case of a
			 funding request for a new program, project, or activity or an increased funding
			 request of an existing program, project, or activity, a comprehensive
			 explanation of how and the extent to which the new or increased funding will
			 meet the requirements of this section.
				5.Reorganization of
			 certain Department of State and USAID offices and bureaus
			(a)ReorganizationIn furtherance of the objectives and
			 requirements of this Act, the President shall take such actions as are
			 necessary to integrate the offices and bureaus described in subsection (b) into
			 a single office in the Department of State to be known as the Office of
			 Long-Term Planning and Resource Management.
			(b)Offices and
			 bureaus describedThe offices and bureaus described in this
			 subsection shall include the following:
				(1)The Office of Policy Planning, the Office
			 of Resource Management, and the Office of the Director of Foreign Assistance of
			 the Department of State.
				(2)The Bureau of
			 Budget/Performance/Accountability of the United States Agency for International
			 Development.
				6.Report on
			 performance-based budgeting by the Department of State, USAID, and other
			 foreign affairs agencies
			(a)Report
			 requiredOn the date on which
			 the President transmits to Congress the comprehensive report on the national
			 security strategy of the United States under section 108 of the National
			 Security Act of 1947, the budget for the following fiscal year under section
			 1105 of title 31, United States Code, and the report required by section 4 of
			 this Act, the Comptroller General of the United States shall submit to the
			 specified congressional committees a report on—
				(1)uses by the
			 Department of State, the United States Agency for International Development,
			 and other foreign affairs agencies of performance-based or performance
			 management budgeting with respect to foreign assistance programs, projects, and
			 activities;
				(2)the relation of
			 such performance-based or performance management budgeting to the requirements
			 under the Government Performance and Results Act of 1993 and the requirements
			 under this Act; and
				(3)recommendations for improving such
			 performance-based or performance management budgeting.
				(b)Specified
			 congressional committeesThe congressional committees specified
			 in subsection (a) are—
				(1)the Committee on Foreign Affairs and the
			 Committee on Appropriations of the House of Representatives; and
				(2)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				
